                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARMENCITA MARIA PEDRO,                  :
    Plaintiff,                           :
                                         :
      v.                                 :      CIVIL ACTION NO. 21-CV-1462
                                         :
UNITED STATES EQUAL                      :
EMPLOYMENT OPPORTUNITY                   :
COMMISSION, et al.,                      :
     Defendants.                         :

                                        ORDER

      AND NOW, this 8th day of July, 2021, it is ORDERED that:

      1.     This case is DISMISSED WITH PREJUDICE for failure to prosecute for the

reasons stated in the Court’s accompanying Memorandum.

      2.     The Clerk of Court is DIRECTED to CLOSE this case.

                                         BY THE COURT:


                                         /s/Joel H. Slomsky, J.
                                         JOEL H. SLOMSKY, J.
